           Case: 3:19-cv-00933-wmc Document #: 20 Filed: 03/19/21 Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN

    THOMAS GIEGLER,

            Plaintiff,                                            OPINION AND ORDER
      v.
                                                                  Case No. 19-cv-933-wmc
    KEVIN CARR, KEVIN SAMANKO,
    MS. SAMANKO, MS. RANAE BOLAND,
    MS. MANDY MATHSON, KAREN
    PARENTEAU, GINA STANISLOWSKI,
    and LUKE ARENZ,

            Defendants.


           Pro se plaintiff Thomas Giegler, who is currently at the Prairie du Chien Correctional

Institution (“PDCI”), brings this proposed civil action under 42 U.S.C. § 1983, claiming

that defendants, various Wisconsin Department of Corrections (“DOC”) employees,

violated his constitutional rights in handling his requests for sentence credit. He is seeking

release from custody and monetary damages. Having been permitted to proceed in forma

pauperis, Giegler’s complaint requires screening. 28 U.S.C. § 1915(e)(2). For the reasons

that follow, Giegler’s complaint will be dismissed without prejudice.




                         RELEVANT BACKGROUND AND ALLEGATIONS1

           A. Giegler’s Relevant Criminal History

           Giegler’s claims in this lawsuit arise from his belief that he is being illegally detained



1
  In addressing any pro se litigant’s complaint, the court must read the allegations generously,
drawing all reasonable inferences and resolving ambiguities in plaintiff’s favor. Haines v. Kerner,
404 U.S. 519, 521 (1972). As reflected below, the court also supplements the allegations in the
complaint with dates and information about plaintiff’s underlying criminal cases from the electronic
docket available at Wisconsin Circuit Court Access, https://wcca.wicourts.gov. The court draws all
       Case: 3:19-cv-00933-wmc Document #: 20 Filed: 03/19/21 Page 2 of 6




because he has already served the sentences for his crimes of conviction. Therefore, the

court begins with a brief overview of those convictions.

       Giegler was arrested on March 1, 1995, and charged with one count of burglary.

He pled guilty and was sentenced to five years of incarceration. State v. Giegler, No. 95-

CF-049, and State v. Giegler, No. 98-CF-763 (Waukesha Cty.) (“the ’763 case”).

       In June of 1999, Giegler was on parole and he committed another burglary. On

November 18, 1999, Giegler was convicted of one count of burglary, and on February 4,

2000, he was sentenced to 13 years of incarceration. State v. Giegler, No. 98-CF-3640

(Milwaukee Cty) (“the ’3640 case”).

       On March 10, 2009, Giegler was released on parole, having served 11 years of

incarceration for sentences in two other criminal cases. (See dkt. #1, at 11.) On July 14,

2009, while Giegler was on extended supervision for the ’763 case, Giegler was arrested on

burglary charges and ultimately charged in State v. Giegler, No. 09-CF-4831 (Milwaukee

Cty.) (“the ’4831 case”). Giegler’s parole for ’763 case was revoked, and he was returned

to prison to serve that revocation sentence.

       On November 17, 2010, Giegler was sentenced on the burglary charges in the ’4831

case. He was sentenced to four years of incarceration, to be followed by four years of

extended supervision, to be served concurrent to the sentence Giegler was already serving.

On January 14, 2011, the sentencing judge granted Giegler 126 days of sentence credit for

the period of time between July 14, 2009, when he was arrested on the burglary charges,




other allegations of fact from plaintiff’s complaint, viewing the record in a light most favorable to
plaintiff. Haines v. Kerner, 404 U.S. 519, 520 (1972).
                                                  2
       Case: 3:19-cv-00933-wmc Document #: 20 Filed: 03/19/21 Page 3 of 6




to November 16, 2009, when he was returned to prison to serve his revocation sentence in

the ’763 case.



       B. Allegations in Complaint

       In this lawsuit Giegler names eight defendants, all of whom are government

employees. They are: Kevin Carr, the Wisconsin Department of Corrections (“DOC”)

Secretary; Kevin Samanko, PDCI’s warden; Ms. Samanko, the records office supervisor at

PDCI; Ranae Boland, a records staff member at PDCI; Mandy Mathson, an inmate

complaint examiner (“ICE”) at PDCI; Karen Parenteau, a records supervisor at Dodge

Correctional institution (“DCI”); Gina Stanislowski, a community corrections officer in

Milwaukee County; and Luke Arenz, a social worker at PDCI.

       Giegler claims that the revocation sentence for ’763 case was erroneous because he

completed that sentence. He also believes that he is entitled to sentence credit toward his

sentence for the ’4831 case, for the time he served from July 14, 2009 to his November

17, 2010, sentencing date, and that defendants prevented him from obtaining this credit.

       Giegler alleges that he has written to a judge (presumably the sentencing judge for

the ’4831 case) and Carr about that concern to no avail. Giegler further alleges that he

spoke with PDCI Warden Samanko about it, specifically raising his belief that Ms.

Samanko (the warden’s wife) mishandled his letters seeking sentence credit.

       Giegler further claims that he has written to Boland about these issues. However,

according to Giegler, Boland informed Giegler that he had not even started serving his

sentence in the ’4831 case.     Giegler also alleges that he filed an inmate complaint


                                            3
        Case: 3:19-cv-00933-wmc Document #: 20 Filed: 03/19/21 Page 4 of 6




challenging the sentence credit calculation, which defendant Mathson failed to investigate.

Giegler claims that Parenteau committed several errors that resulted in him being denied

eligibility for parole, and that Arenz is aware that he is being held illegally but fails to take

corrective action. Finally, Giegler claims that Stanislowski refused to discharge Giegler

after he served his extended supervision for the ’4831 case, instead charging him with

violating his parole, which caused him to serve his sentence a second time.




                                              OPINION

        Plaintiff seeks to proceed under 42 U.S.C. § 1983, on the theory that defendants

are violating his federal rights in refusing to acknowledge that he is entitled to sentence

credit. He seeks a court order releasing him from custody while this lawsuit is pending and

assigning him an attorney to represent him. He also seeks monetary damages. 2 Yet the

relief he seeks is not available to him in this lawsuit.

        For one, release from custody may only be granted pursuant to a writ of habeas

corpus under 28 U.S.C. § 2254. “State prisoners who want to challenge their convictions,

their sentences, or administrative orders revoking good-time credits or equivalent sentence-

shortening devices, must seek habeas corpus, because they contest the fact or duration of

custody.” Morane v. Sondalle, 218 F.3d 647, 650 (7th Cir. 2000) (citations omitted).



2
  Giegler recently submitted an addendum to his complaint, adding that his continued confinement
during the COVID-19 pandemic compounds the violation of his rights since he has a heart
condition. (Dkt. #18.) Giegler’s concern about exposure to coronavirus while incarcerated
certainly is understandable, but it is not related to this lawsuit. If Giegler believes that the measures
prison officials are taking (or failing to take) to mitigate the spread of COVID-19 or respond to his
serious medical needs violate his constitutional rights, he may pursue such claims in a separate
lawsuit, understanding that he must exhaust his administrative remedies within his institution and
pay a separate filing fee to do so.
                                                     4
       Case: 3:19-cv-00933-wmc Document #: 20 Filed: 03/19/21 Page 5 of 6




“When a plaintiff files a § 1983 action that cannot be resolved without inquiring into the

validity of confinement, the court should dismiss the suit without prejudice” rather than

convert it into a petition for habeas corpus. Copus v. City of Edgerton, 96 F.3d 1038, 1039

(7th Cir. 1996). While Giegler is free to file a petition pursuant to § 2254, he should be

aware that such a petition would have to be dismissed immediately unless he can show that

he has presented his claims to the Wisconsin courts and has been denied relief at the trial

and appellate levels, 28 U.S.C. § 2254(b)(1)(A), or that there is no state corrective process

available to him, § 2254(b)(1)(B).

       Moreover, even assuming plaintiff were only seeking monetary damages in this

lawsuit, such a claim appears to be barred by Heck v. Humphrey, 512 U.S. 477 (1994). In

Heck, the United States Supreme Court held that for a plaintiff to recover damages for an

“unconstitutional conviction or imprisonment, or for other harm caused by actions whose

unlawfulness would render a conviction or sentence invalid,” the plaintiff must prove “that

the conviction or sentence has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such determinations, or called into

question by a federal court’s issuance of a writ of habeas corpus [under] 28 U.S.C. § 2254.”

Id. at 486-87. A claim for damages that bears a relationship to a conviction or sentence

that has not been so invalidated is not cognizable under 42 U.S.C. § 1983. Id.

       Giegler’s claims appear to challenge the validity of the decisions related to his

requests for sentence credit for the ’4831 case. However, he does not allege that he has

successfully challenged the decisions related to his sentence credit pursuant to § 2254 or

through a state court proceeding. In fact, publicly-available records show that Giegler filed


                                             5
       Case: 3:19-cv-00933-wmc Document #: 20 Filed: 03/19/21 Page 6 of 6




a motion seeking this sentence credit in the state court, and he unsuccessfully appealed

that denial. See State v. Giegler, 2018AP1972-CRNM (Wis. Ct. App. Apr. 30, 2019),

available                                                                                  at

https://www.wicourts.gov/ca/opinion/DisplayDocument.pdf?content=pdf&seqNo=24017

8 (last visited Oct. 16, 2020). As such, it appears Heck precludes him from pursuing

monetary damages for the actions related to his requests for sentence credit. If Giegler is

able to successfully challenge the sentence credit decisions through a state or federal post-

conviction proceeding, he will not be precluded from renewing his claims in this lawsuit at

that point.

                                          ORDER

       IT IS ORDERED that:

            1. Plaintiff Thomas Giegler is DENIED leave to proceed and this lawsuit is
               dismissed without prejudice.

            2. Plaintiff’s motions for assistance in recruiting counsel (dkt. ##4, 15) are
               DENIED as moot.


            3. Plaintiff’s motion to supplement (dkt. #18) is DENIED.

            Entered this 19th day of March, 2021.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                             6
